IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-30229
                        (Summary Calendar)
                        __________________


AURELIO GARCIA RAMIREZ;
MARTIN MADRIGAL VARGAS;
ELMONZO FARMER; JOHN WYLY

                                       Plaintiffs-Appellants,

                              versus

CHARLES HARMON, Sheriff, Madison Parish;
JAMES D. CALDWELL, District Attorney;
CHARLES R. BRACKIN, Judge, Sixth Judicial
District Court; SIXTH JUDICIAL DISTRICT COURT,
MADISON PARISH

                                       Defendants-Appellees.



                        - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                       (USDC No. 95-CV-214)
                        - - - - - - - - - -
                            May 16, 1996

Before GARWOOD, WIENER and PARKER, Circuit Judges.

PER CURIAM:*

     Appellants appeal from the district court's order dismissing

their 42 U.S.C. § 1983 civil rights action for lack of standing.

They argue that the district court's decision is contrary to the

Supreme Court's decision in County of Riverside v. McLaughlin, 500



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
U.S. 44, 51-52 (1991). Ramirez and Vargas also argue that although

their claims may be moot, they are capable of repetition yet evade

review.     We have reviewed the record and the district court's

opinion and find no reversible error.           Accordingly, we affirm the

dismissal of the claims of Ramirez and Vargas for essentially the

reasons given by the district court.          Ramirez v. Harmon, No. 95-CV-

214 (W.D. La. March 2, 1995).            We affirm the district court's

determination that Farmer and Wyly lack standing on the alternative

ground    that   they   do   not   have   a    cause   of   action     for   an

unconstitutional     detention     without     a   prompt   probable     cause

determination.     See Bickford v. International Speedway Corp., 654

F.2d 1028, 1031 (5th Cir. 1981).2

AFFIRMED.




     2
        In their § 1983 complaint, Ramirez and Vargas included a
reservation of rights to assert claims for monetary damages, but
they have not pursued that issue here and we do not address it
here, whether as to standing or otherwise.

                                     2